Citation Nr: 0213559	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  01-05 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to a rating greater than 30 percent for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active service from February 1943 to October 
1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2000 rating decision of a regional office 
(RO) of the Department of Veterans Affairs (VA).  The RO 
granted service connection for PTSD and assigned a 30 percent 
rating, effective March 16, 2000.


FINDINGS OF FACT

1.  PTSD is manifested primarily by some depression, anxiety, 
panic attacks and sleep problems; the veteran is capable of 
self-care, and affect, memory and speech production are 
satisfactory. 

2.  At no time during the pendency of the appeal was PTSD 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 


CONCLUSION OF LAW

A rating greater than 30 percent for PTSD is not warranted.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 & Supp. 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001), 66 Fed. Reg. 45,620 (August 29, 2001) (to 
be codified at sections including 38 C.F.R. §§ 3.102, 3.159 
and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran's claim for service connection for PTSD, received 
in March 2000, was accompanied by a list of treating 
psychologists and physicians.  The veteran indicated that 
clinicians providing treatment for PTSD were with VA.  He did 
not identify any private clinicians as providing treatment 
for PTSD.  In a statement in support of his claim for PTSD, 
also received in March 2000, the veteran reported that he had 
difficulty sleeping and had increased anxiety.

The veteran was afforded a VA psychiatric examination in July 
2000.  He indicated that he had studied graphic design and 
had worked for the federal government for 15 years; he 
retired in 1993.  He had functioned at jobs without any 
noticeable impact on behavioral pattern and had not 
encountered any marital discord.  On mental status interview, 
thought processes were well-organized and thought contents 
conveyed existing problems.  There was no history of 
hallucinations, delusions or paranoid ideation.  The veteran 
did not display inappropriate behavior in the form of angry 
outbursts.  There were no suicidal ruminations or any 
suicidal and homicidal thoughts.  The veteran was able to 
maintain personal hygiene and had no difficulty in daily 
living.  He was oriented to time, place and person.

Further, mental status interview showed that there was no 
evidence of memory impairment-the veteran remembered his 
address and phone number, people he had met and what food he 
had eaten for lunch and dinner.  Remote memory was intact.  
There was no history of obsessive thoughts or any ritualistic 
pattern.  Speech was normal, and there was no evidence of 
irrelevant or illogical speech.  Symptoms of anxiety were 
present-palpitation, restlessness, sweating, irritability 
and pacing.  He had panic attacks-chest pain, sweating, and 
fearfulness of people and surroundings.  He had depressive 
thoughts, lack of interest in his surroundings, and 
depressive mood.  His sleep pattern was disturbed.  The 
diagnosis on Axis I was PTSD.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 50, with a high 
score of 50 in the past year.

VA outpatient reports, dated from April 1999 to February 
2001, reflect that the veteran was treated for PTSD.  He 
complained of depression, anxiety, and sleep problems.  In 
June 1999, the veteran reported that he still had nightmares 
and felt anxious, but had experienced some improvement with 
Paxil.  In February 2000, it was found that the veteran was 
mildly anxious and depressed.  A treatment entry of January 
8, 2001 indicates a GAF score of 62.  A treatment entry of 
January 19, 2001 indicates a GAF score of 60.  When evaluated 
on January 31, 2001, the veteran reported that he had been 
involved with a veteran's organization.  He had been the 
organization's chaplain for the past three years and had 
served as its commander for the past year.  He attended to 
all pastoral needs of his group with respect to funeral 
observances.  

On mental status evaluation at a VA clinic on February 21, 
2001, the veteran noted that he was a retired designer with 
the General Services Administration.  He had been married for 
50 years and had two children and four grandchildren.  He 
denied problems in family relationships.  It was found that 
the veteran had normal mood and affect.  The examiner 
assigned a GAF score of 60.  A social worker, who evaluated 
the veteran on February 21, 2001, assigned a GAF score of 58.

II.  Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001).  See also the implementing regulations at 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

As the appellant's claim was pending when the new Act and 
regulations pertaining to the VA's duty to assist were 
revised, he is entitled to the version of the applicable 
criteria most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board has considered both the old law 
and regulations pertaining to the VA's duty to assist, and 
the VCAA and the revised regulations and finds that the VCAA 
and the revised regulations are more favorable to the 
appellant as these expand the duty to assist.  Moreover, in 
Janssen v. Principi, 15 Vet. App. 370 (2001), the Court noted 
that the VA's General Counsel had determined that the VCAA is 
more favorable to claimants than the law in effect prior to 
its enactment.  See VAOPGCPREC 11-2000 (Nov. 27, 2000).  
Therefore, VCAA and the revised regulations will be applied 
in this case.  Karnas, supra.  

By the May 2001 statement of the case provided to the 
appellant and his representative, the RO discussed the 
pertinent evidence, provided the laws and regulations 
governing the claim, and essentially notified them of 
evidence needed to prevail on the claim.  Also, in a letter 
dated in March 2000, the RO specifically informed the veteran 
of what information he needed to provide in the event that 
there were outstanding treatment records that VA needed to 
retrieve.  The veteran was alternately advised that he could 
obtain the records himself and send them to the RO.  In a 
consent to release of medical information dated in April 
2000, the veteran identified only VA clinicians as providing 
treatment for PTSD.  Accordingly, the statutory and 
regulatory requirement that VA notify a claimant as to what 
evidence, if any, will be obtained by the claimant and what 
evidence, if any, will be retrieved by VA, has effectively 
been met.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

Pertinent postservice medical records have been associated 
with the record.  Moreover, the appellant has undergone 
examination in connection with the claim on appeal.  There is 
no indication that additional evidence exists and can be 
obtained on the issue here in question.  Adjudication of this 
appeal, without referral to the RO for further consideration 
under the new law and regulations, poses no risk of prejudice 
to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for PTSD, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2.  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Under the general rating formula for the evaluation of mental 
disorders, PTSD will be rated as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. - 50 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).-30 percent

38 C.F.R. § 4.130, Diagnostic Code 9411.

The evidence shows that the veteran has some ongoing 
depression, anxiety, panic attacks and sleep problems 
associated with PTSD.  However, he experiences no significant 
disturbances of affect, speech production or memory.  
Moreover, he is fully capable of self-care.  In addition, 
there is no indication that PTSD produces any appreciable 
difficulty in the veteran's ability to establish effective 
social and occupational relationships.  In this regard, he 
acknowledges that he enjoys satisfactory family 
relationships.  Moreover, he has taken leadership roles in 
his veteran's organization, providing to the pastoral needs 
of others.  The veteran retired from his job in 1993 when he 
would have been about 69 years old (he was born in 1924).  He 
reported that he had functioned well when he was in the work 
place, giving no indication that psychiatric problems 
affected his job performance.  

An examiner noted that panic attacks are one of the symptoms 
of the veteran's PTSD.  The veteran described his panic 
attacks as consisting of chest pain, sweating, and 
fearfulness of people and surroundings.  In any event, the 
veteran's participation in a veteran's organization, 
particularly his assumption of leadership roles, indicates 
that his panic attacks remain under relatively good control.  

The evidence shows that the veteran has GAF scores ranging 
from 50 to 62.  A GAF of 50 is indicative of serious 
impairment in social, occupational or school functioning; 
GAF's of 58 and 60 indicate moderate difficulty in social or 
occupational functioning; a GAF of 62 indicates mild 
symptoms, under the provisions of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition (DSM IV) that is to be used in the 
evaluation of the veteran's PTSD.  38 C.F.R. § 4.125.  Most 
of the veteran's GAF's were in the range from 58 to 62.  

PTSD symptoms, such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships are not manifested.  Criteria for a rating 
greater than 30 percent for PTSD are not satisfied.

The Board has considered whether a "staged" rating is 
appropriate for the veteran's PTSD.  The record, however, 
does not support assigning different percentage disability 
ratings during the period in question.  Fenderson, supra.  
While a GAF score of 50 was recorded on one occasion in July 
2000, it is noted that the Board is not bound by such score 
but must consider all the evidence of record.  See 38 C.F.R. 
§ 4.26.  A score of 50 contemplates one who has no friends 
and is unable to keep a job.  When the veteran was examined 
in July 2000, he apparently failed to tell the examiner how 
he was currently the Chaplain of a service organization and 
attended to all pastoral needs of his group with respect to 
funeral observances.  He was able to interact with people at 
that time and maintain relationships with other members of 
the group.  Importantly, the veteran was able to become 
commander in approximately 2000.  Thus, even with a GAF score 
of 50 in July 2000, the Board finds that a rating in excess 
of 30 percent is unwarranted at this period in time.

For all the foregoing reasons, the claim for a rating greater 
than 30 percent for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the instant appeal.  38 
U.S.C.A. 5107(b) (West 1991 and Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


ORDER

A rating greater than 30 percent for PTSD is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

